Justice LOHR
concurring in part and dissenting in part:
The majority affirms the Colorado Court of Appeals’ judgment affirming the district court’s summary judgment entered in favor of Progressive Casualty Insurance Company (Progressive). Maj. op. at 1056. Although I agree with the majority’s analysis and conclusions in parts II and IV of its opinion, I disagree with the conclusions in part three. I would therefore reverse the judgment of the court of appeals and remand the case to that court with directions to reverse the judgment of the district court and return the case to that court for further proceedings. Accordingly, I respectfully concur in part and dissent in part.
The majority adequately sets forth the facts of the case. In part II of its opinion, the majority rejects the argument that a non-assignment clause in an insurance policy is unenforceable as a matter of law against post-loss assignments of policy benefits. Maj. op. at 1055. I also agree with the majority’s determination on this issue. I also agree with the majority’s conclusion, in part IV of the opinion, that Parrish is not a third-party beneficiary of the Progressive PIP policy (the policy). Maj. op. at 1056. However, I disagree with the majority’s conclusion in part III that the policy is unambiguous. Maj. op. at 1056.
Terms in an insurance policy are ambiguous if they are susceptible to more than one reasonable interpretation. National Casualty Co. v. Great Southwest Fire Ins. Co., 833 P.2d 741, 746 (Colo.1992); Hecla Mining Co. v. New Hampshire Ins. Co., 811 P.2d 1083, 1091 (Colo.1991). When terms of a contract are ambiguous, they must be strictly construed against the party drafting the contract. United States Fidelity & Guar. Co. v. Budget Rent-A-Car Systems, Inc., 842 P.2d 208, 211 (Colo.1992); Green Shoe Mfg. Co. v. Farber, 712 P.2d 1014, 1016 (Colo.1986). When interpreting the language of an insurance contract, “its provisions cannot be read in isolation, but must be considered as a whole.” Simon v. Shelter Gen. Ins. Co., 842 P.2d 286, 239 (Colo.1992); accord Wota v. Blue Cross and Blue Shield, 831 P.2d 1307, 1309 (Colo.1992).
In the present case, the policy contains the following provision:
ASSIGNMENT
Interest in this policy may not be assigned without our written consent. If the Policyholder named in the Declarations or the spouse of the Policyholder resident in the same household dies, the policy will cover:
a. the survivor;
b. the legal representative of the deceased person while acting within the scope of duty of a legal representative; and
c. any person having proper custody of your insured car until a legal representative is appointed, but in no event, for more than 30 days after the date of such death.
(Emphasis in original.)
Relying only on the first sentence of this provision, the majority reasons that the policy unambiguously prohibits assignment of policy benefits after a loss. Maj. op. at 1055-1056. When the provision is considered as a whole, however, the meaning of the first sentence becomes ambiguous. With the exception of the first sentence, all of the language of the provision concerns the coverage of the policy. That is, the language specifies who is covered by the policy in the event that the policyholder or the policyholder’s spouse should die. Considered in relation to the whole provision, the first sentence can reasonably be construed as referring only to the non-assignability of coverage under the policy. Under such a construction, the provision would preclude, for example, a policyholder from assigning his policy coverage along with the sale of his used car. As a result, the provision is amenable to more than one reasonable interpretation as to whether it pre-*1058eludes assignments of post-loss benefits. In this regard, the provision is ambiguous at best.
Under the rules of construction discussed above, therefore, I would construe the provision against Progressive, the drafter of the contract. Applying the principles of assigna-bility set forth in part II of the majority opinion, I would construe the provision to permit the assignment of post-loss benefits. Consequently, I would reverse the judgment of the court of appeals and remand the case to that court with directions to reverse the judgment of the district court and return the case to that court for further proceedings.
Accordingly, I respectfully concur in part and dissent in part.
Justice KIRSHBAUM joins in this concurrence and dissent.